Perlin, C.J. Claimant, The Medical Group, seeks judgment in the sum of $235.00, for services furnished to one Pat Znidarsich, including professional services, x-ray and laboratory facilities, from September 29, 1966 to March 31, 1967. The Department of Children and Family Services confirmed that the medical services were rendered to Miss Znidarsich at the request of the agency, and that the sole reason for nonpayment was that the medical statements were not received in time to process before the end of the 74th biennium. The parties have stipulated that the amount claimed herein is “rightfully due, and would have been paid had said claim been filed prior to the close of the biennium and the transfer of funds to the General Revenue fund. ’ ’ Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. National Korectaire Company vs. State of Illinois, 22 C.C.R. 302; Gilbert-Hodgman, Inc. vs. State of Illinois, 24 C.C.R. 509. It appears from that record that all of the qualifications have been met in the instant case. Claimant is hereby awarded the sum of $235.00.